Citation Nr: 0309604	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-22 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic atopic dermatitis.

2.  Entitlement to a rating in excess of 10 percent for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to service connection for 
a skin disorder and for a psychiatric disability by rating 
decision dated in September 1997 and assigned 10 percent 
rating for each disability.  

The disability rating for a skin disorder was subsequently 
increased to 30 percent by a rating decision dated in August 
1998.   However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issues of increased evaluations above the 
current levels for each disability remains in appellate 
status. 

Further, the Board notes that the claims for increased 
ratings were placed in appellate status by disagreement with 
the original or initial rating awards (service connection 
having been allowed) but not yet ultimately resolved and, as 
such, remain "original claims" and are not new claims for 
increases.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  As the statement of the case and the supplemental 
statement of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
the ratings were to be assigned for certain periods at issue, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In October 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) in order to inform the 
veteran of the amended skin regulations.  Subsequently, the 
veteran submitted additional written argument and photographs 
of his skin disorder.  After the Board undertook the 
aforementioned development, the United States Court of 
Appeals for the Federal Circuit invalidated the provisions of 
38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As the Board no longer has 
authority to correct a procedural defect or consider new 
evidence in the first instance without obtaining a waiver 
from the appellant, the RO must adjudicate the claim for a 
skin disorder considering the new law as well as the new 
evidence.

Further, the Board notes that it has been some two years 
since the veteran last underwent VA examinations to determine 
his current levels of disability and more current 
examinations are warranted.  Finally, he has asserted that he 
received frequent medical care for headaches and is on daily 
medication; however, a review of the outpatient treatment 
records currently associated with the claims file reveal no 
treatment or diagnosis related to headaches.  Therefore, the 
Board finds that a remand is in order at this time to 
associated more current medical evidence with the claims file 
and to schedule the veteran for the appropriate VA 
examinations.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain clinical records 
from the James A. Haley VAMC and from the 
VA Outpatient Clinic in Orlando, Florida, 
for any treatment for a skin disorder, a 
psychiatric disorder, and headaches, 
during the period from August 2000 to the 
present.

2.  Thereafter, and whether additional 
records are received or not, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a skin examination to ascertain 
the severity of his skin disability.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  The claims folder must be made 
available to the examiner for review.

3.  Thereafter, and whether additional 
records are received or not, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
ascertain the severity of his psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

